Citation Nr: 0012624	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-49 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1963 to April 1967.  He also had additional service in the 
Army National Guard, from December 1973 to December 1976, 
which included periods of active duty for training (ACDUTRA).

In March 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder-inclusive of a post-traumatic stress 
disorder (PTSD).  In April 1991, the RO notified him of the 
decision, and of his procedural and appellate rights, but he 
did not appeal.

In August 1995, the veteran requested that the RO reopen his 
claim of service connection for PTSD.  The RO denied his 
petition to reopen the claim in August 1996, and he appealed 
to the Board of Veterans' Appeals (Board).

For the reasons discussed below, the Board will reopen the 
claim, find it well grounded, and REMAND it to the RO for 
further development and consideration.

FINDINGS OF FACT

1.  In March 1991, the RO denied the veteran's claim for 
service connection for an acquired psychiatric disorder, 
including PTSD; in April 1991, the RO notified him of the 
decision, and of his procedural and appellate rights; he did 
not appeal.

2.  Some of the evidence that has been added to the record 
since the March 1991 RO decision is not duplicative of the 
evidence that was on file when that decision was made; the 
newly received evidence suggests that the veteran has PTSD as 
a result of stressful incidents that occurred coincident with 
his service in Vietnam during the war.



CONCLUSIONS OF LAW

1.  As new and material evidence has been submitted since the 
March 1991 RO decision concerning the claim for service 
connection for PTSD, the requirements to reopen this claim 
have been met.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1999).

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that his claim should be reopened and 
granted because there is sufficient medical and other 
evidence of record confirming that he has PTSD, 
and indicating that he acquired the condition as a result of 
various stressful incidents that occurred while he was 
stationed in Vietnam.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a preexisting condition.  38 U.S.C.A. 
§§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.  
Psychoses-such as major depression-will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (a diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records that corroborate his testimony 
or statements.  See Zarycki, 6 Vet. App. at 98.

When the RO denied the veteran's claim for service connection 
for PTSD in March 1991, it considered his military medical 
and personnel records, including his Department of Defense 
Form 214MC (DD Form 214MC) and those records pertaining to 
his stint in Vietnam from August 1966 to April 1967.  The RO 
also considered several other medical records concerning 
treatment and evaluation he had received since service, on 
various occasions during the 1980s and during 1990, at both 
VA and non-VA mental health care facilities, as well as 
records from the Social Security Administration (SSA) 
indicating that that agency had granted his claim for 
disability benefits and/or supplemental security income, and 
several personal statements from him and from others speaking 
on his behalf, e.g., his mother, sister, girlfriend, etc.  
The RO concluded, however, that the evidence was insufficient 
to show that he had PTSD (i.e., a confirmed diagnosis of the 
condition) and, therefore, that it was insufficient to 
warrant a grant of service connection.  

In April 1991, the RO notified the veteran of its decision, 
and of his procedural and appellate rights.  However, he did 
not appeal.  Thus, the RO's decision became final and binding 
on him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103; 
38 C.F.R. §§ 19.129, 19.192 (1990).  Consequently, to reopen 
the claim and warrant further consideration on the merits (de 
novo), there must be new and material evidence of record 
since the March 1991 decision.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Records show that-since the March 1991 RO decision-the 
veteran has received both inpatient and outpatient treatment 
on several occasions for various psychiatric conditions, 
including major depression, dysthymia, a mixed personality 
disorder, an anxiety disorder, a history of abusing alcohol 
and drugs, etc.  Some of the records also contain a definite 
diagnosis of PTSD, such as those concerning treatment he 
received at Coastal Plain Counseling Center while 
hospitalized from June to July 1995, and more recently during 
February 1996.  Those records also suggest that his PTSD is 
the result of stressful incidents that occurred coincident 
with his service in the military during the Vietnam era, as 
he alleges.  Consequently, since those records contain a 
clear diagnosis indicating the presence of the condition at 
issue, and, furthermore, a possible relationship to his 
service in the military, which was not established when the 
RO denied his claim in March 1991, they are new and material 
to his case and sufficient to reopen his claim.  See Hickson 
v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

The preliminary determination that must be made upon 
reopening a claim is whether it is "well grounded," meaning 
at least "plausible...or capable of substantiation."  See 
Elkins v. West; 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), citing 
38 U.S.C.A. § 5107(a).  In this case, the evidence cited for 
reopening the claim for PTSD also is sufficient to well 
ground it-for essentially the same reasons.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted.

The claim of service connection for PTSD is well grounded; 
the appeal is granted to this extent, subject to the further 
development and consideration directed below.


REMAND

In a statement he submitted in July 1989, and in those he 
submitted more recently, the veteran attributed his PTSD to 
various incidents that purportedly occurred while he was 
stationed in Vietnam from August 1966 to April 1967.  He said 
that he saw some of his fellow servicemen, who were his 
buddies, either killed in action (KIA) or severely wounded in 
action (WIA) while acting as door gunners on helicopters, and 
during rocket and mortar attacks by enemy forces.  He also 
said that, during one of the attacks, he temporarily was 
blinded in both eyes from the glare of the shots going off.

The veteran's contentions notwithstanding, the evidence in 
this appeal does not clearly establish that he engaged in 
combat with the enemy while in Vietnam.  His service 
personnel records, including his DD Form 214MC, confirm that 
he was stationed in Vietnam and that his primary military 
occupational specialty (MOS) was as a "radio technician" 
(analogous to a radio repairman).  Although he contends that 
he had additional responsibility in Vietnam that involved 
actual combat as a member of a helicopter command (Air Group 
36), his being a part of such a command is not necessarily 
indicative of combat service.  See VAOPGCPREC 12-99 
(October 18, 1999).  Moreover, the evidence indicates that 
the military decorations he received include the National 
Defense Service Medal, the Vietnam Service Medal with one 
star, and the Vietnam Campaign Medal with device, none of 
which are among those typically recognized by VA as 
indicative of service in combat, per se.  Id.; see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board 
notes, however, that the determination of whether he engaged 
in combat with the enemy must be based upon consideration of 
all of the evidence of record.  See Gaines v. West, 11 Vet. 
App. 353 (1998).  

Because there is unresolved ambiguity as to whether the 
veteran actually engaged in combat against enemy forces in 
Vietnam, the RO must make such a determination prior to 
further consideration of his appeal.  If he did, and the 
stressors alleged are consistent with the circumstances of 
his service in Vietnam, then it is not necessary to 
corroborate the incidents alleged.  If, however, he did not 
engage in combat, then the RO must attempt to corroborate the 
occurrence of the stressful incidents alleged, which usually 
involves, among other things, contacting the Commandant 

of the Marine Corps at the Headquarters in Quantico, 
Virginia.   See Zarycki, 6 Vet. App. at 93 (1995); Doran, 
6 Vet. App. at 289; VA Adjudication Procedure Manual M21-1, 
Part VI, paragraph 7.46.   However, prior to undertaking such 
development, the Board finds that the veteran should be given 
an opportunity to provide more detailed information 
concerning his alleged stressful experiences in Vietnam (such 
as more specific dates of the incidents in question, the 
places where they occurred, etc.), and to submit any 
statements from his former service comrades or others who can 
corroborate the occurrence of such events.

If, after obtaining a response from the Commandant of the 
Marine Corps, or any other department or agency that is 
contacted by the RO, either the veteran's participation in 
combat (to which a claimed stressful event is related), or 
noncombat-related stressor is corroborated to any degree, a 
VA psychiatrist should be given an opportunity to reexamine 
him and determine whether his PTSD is a result of any such 
experiences in service.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  It is important that the psychiatrist who is 
designated to examine him be given an opportunity to review 
all of the relevant medical and other evidence on file, 
including the records concerning the treatment he received at 
Coastal Plain Counseling Center while hospitalized from June 
to July 1995, and more recently during February 1996.  This 
is necessary so that the opinion the VA examiner gives will 
be a fully informed one that takes into account the veteran's 
entire medical history and circumstances.  See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); Waddell 
v. Brown, 5 Vet. App. 454, 456 (1993).  Some who have 
examined the veteran have concluded that he does not have 
PTSD, whereas others have concluded that he does have the 
condition, in addition to various other psychiatric disorders 
alluded to above.  While it is not necessary that everyone 
agree that he has PTSD (or any of the other conditions 
claimed), to warrant service connection, it is necessary that 
the diagnosis of PTSD be based on a verified stressor, and 
this is currently the deficiency in his claim.

Accordingly, the claim hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO should request the veteran to 
provide a comprehensive statement 
containing as much detail and information 
as possible concerning the specifics 
(i.e., the who, what, when and where 
facts) of the stressors that he alleges 
to have experienced while in the 
military-but particularly, while 
stationed in Vietnam during the war.  It 
is essential that his statement includes 
a full, clear, and understandable 
description of the events in question, 
and that it contains identifying 
information concerning any other 
individuals who purportedly were 
involved.  The veteran must specify 
whether any of the individuals that he 
identifies were wounded or killed in 
Vietnam, whether he personally witnessed 
their injuries or death, or learned of 
their tragedies through other means, and 
whether any of them have other 
information that could corroborate his 
allegations of stressful experiences in 
Vietnam.  When identifying these 
individuals, the veteran must provide 
their full names, ranks, and unit 
designations to the company level.  He 
also must provide any information he has 
concerning other units that were 
involved, or any other identifying detail 
such as the best estimate of the date 
that the alleged incidents occurred and 
the type and location of the incidents, 
etc.  He hereby is informed that the 
United States Court of Appeals for 
Veterans Claims (Court)-formerly, the 
United States Court of Veterans Appeals-
has held that asking him to provide 
underlying facts, such as the names of 
the individuals involved or the dates and 
the places where the claimed events 
occurred, does not constitute either an 
impossible or onerous burden.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 
(1991).  He also is invited to submit 
statements from former military comrades 
or others who can corroborate any of his 
alleged stressful experiences in service.

2.  If the veteran submits evidence that 
corroborates the occurrence of one or 
more claimed stressful experiences in 
service, the RO should prepare the report 
referred to in paragraph 3, and proceed 
with the development requested in 
paragraphs 4 and thereafter.  Otherwise, 
the RO should attempt to corroborate his 
alleged in-service stressful experiences 
through all appropriate means, including, 
but not limited to, contacting the 
National Archives and Records 
Administration (NARA) 
and the Headquarters of the Commandant of 
the Marine Corps, Code MMRB, Quantico, 
Virginia 22134-0001.  This may require 
that the RO first obtain morning reports 
and/or similar types of clarifying 
evidence from the National Personnel 
Records Center (NPRC), or from similar 
sources, and that the RO submit this 
information with any that is provided by 
the veteran, or others acting on his 
behalf, for consideration.

3.  The RO should prepare a report 
detailing the nature of any in-service 
stressful experience(s) determined to be 
corroborated by the record.  This report 
is then to be added to the claims file.  
If no in-service stressful experience is 
corroborated, then the RO should so state 
in its report, skip the development 
requested in paragraphs 4 and 5, and 
proceed with paragraph 6.

4.  After the above development has been 
completed, the veteran should be examined 
by a VA psychiatrist, preferably one who 
has not previously examined him, 
to determine the medical probabilities 
that the veteran has PTSD that is the 
result of his military service, to 
include in Vietnam.  Towards this end, 
the RO should provide to the examiner the 
report described in paragraph 3, above, 
and the examiner should be asked if the 
veteran has PTSD as a result of any 
corroborated stressor.  If a diagnosis of 
PTSD is deemed appropriate, then the 
examiner should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be corroborated by the RO.  

Since the purpose of the examination is 
to resolve the question of whether the 
veteran has PTSD as a result of his 
military service, to the extent possible, 
the examiner should set forth his/her 
findings and opinions in a report 
demonstrating discussion of the evidence 
and conclusions in this regard.  It also 
is imperative that he/she review 
the claims folder, including a copy of 
this REMAND.  The examination report 
should be typewritten and include all 
examination findings and the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folder.

5.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
REMAND.  If not, it should be returned, 
along with the claims file, for immediate 
corrective action.  See 38 C.F.R. § 4.2.

6.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's claim for service connection 
for PTSD.  In adjudicating his claim, the 
RO should specifically consider it in 
light of both DSM-III-R and DSM-IV 
criteria, and apply those that are more 
favorable.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

The RO must base its decision on 
consideration of all of the pertinent 
evidence on file, including that added to 
the record since the issuance of the last 
Supplemental Statement of the Case (SSOC) 
and as a result of the above-requested 
development.  The RO also must base its 
decision on all pertinent legal 
authority.

7.  If the benefit sought on appeal 
continues to be denied, then the veteran 
and his representative should be 
furnished a SSOC and given an opportunity 
to submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether the benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

  The Commandant's address is U.S.M.C., Code MMRB, Quantico, Virginia 22134-0001
  Now included in Manual M21-1 in Part IV, Paragraph 11.38(f) (Change 61, September 12, 1997) and in 
Part III, Paragraph 5.14(b) (Change 49, February 20, 1996).


